Citation Nr: 0314258	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
cervical spine pain without radiculopathy secondary to blunt 
trauma with limitation of motion of the cervical spine 
(previously evaluated as cervical spine injury due to closed 
head injury), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for 
musculoligamentous strain of the upper dorsal region, 
including degenerative joint disease (DJD) of the dorsal 
spine, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for headaches 
diagnosed as occipital neuralgia, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for right 
occipital neurectomy, currently evaluated as 10 percent 
disabling.

5.  Entitlement to service connection for spina bifida 
occulta of the lumbar spine.

6.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and son


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
June 1991, including service in the Southwest Asia area of 
operations (SWA) during the Persian Gulf War (PGW).

This matter comes before the Board of Veterans' Appeals 
(Board) from multiple rating decisions by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Sioux Falls, South Dakota, dating from June 1998 
through October 1999.  




REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid.  In view 
of the Court's decision, this case must be remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 66 
Fed. Reg. 45,620-32 (Aug. 27, 2001), are 
fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




